Citation Nr: 1638171	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-40 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for headaches prior to July 21, 2014.

2.  Entitlement to an initial evaluation in excess of 30 percent for headaches from July 21, 2014.

3.  Entitlement to a rating in excess of 10 percent for left plantar fasciitis.  

4.  Entitlement to a rating in excess of 10 percent for right plantar fasciitis


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2014, this matter was last before the Board, at which time it was remanded for further development.  In a May 2015 rating decision, the Appeals Management Center (AMC) granted a 30 percent evaluation for headaches, effective July 21, 2014.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must note that in a January 2014 rating, the RO granted entitlement to service connection for left foot frostbite residuals, right foot frostbite residuals, right foot neuropathy, and left foot neuropathy, all effective February 26, 2013, and each evaluated as 10 percent disabling as of that date.  See February 26, 2013, Statement in Support of Claim.  

In April 2014, the Board also granted the claim of entitlement to service connection for sleep apnea, and remanded the claim for service connection for residuals of a back disorder, to include thoracic and lumbar spine disorders.  Following the Board's remand, claims for service connection of sleep apnea and lumbar strain (claimed as residuals of back disorder to include thoracic and lumbar spine disorders) were granted in June 2014 and May 2015 rating decisions, respectively.  

The Veteran initially appealed the June 2014 and May 2015 awards to the extent that he desired earlier effective dates for the establishment of service connection.  He later explained that he wanted reconsideration; however, he has ultimately chosen to pursue revisions on the basis of clear and unmistakable error (CUE), and does not desire to appeal the award of the effective dates, other than on the basis of CUE.   See July13, 2015, letter to AMC.

In his July 2015 communication, the Veteran did, however, file motions to revise VA RO rating decisions addressing the effective date for the awards of service connection for sleep apnea, lumbar strain (claimed as residuals of back disorder to include thoracic and lumbar spine disorders), left foot frostbite residuals, right foot frostbite residuals, right foot neuropathy, and left foot neuropathy.  

In a September 2015 rating decision, the RO denied the Veterans' CUE claims.  The Veteran filed a Notice of Disagreement (NOD) with respect to all of the denials, which the RO accepted.  See 38 C.F.R. § 20.201 (2015).  In a June 2016 Statement of the Case (SOC), the RO addressed all of the Veteran's CUE claims, but for the CUE claim to revise the May 2015 rating decision to the extent it awarded an effective date of December 31, 2008, for the establishment of service connection.  

Regardless of whether a SOC was issued, any CUE claim regarding the establishment of service connection for the lumbar strain would have been premature in July 2015 because the May 2015 rating decision was not final.  However, given the Veteran's pursuit of this matter, the Board concludes that referral of the matter is warranted.  

With respect to the remaining CUE claims, the RO has recently addressed them in a June 2016 SOC.  To date, the matters have not been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of whether there was CUE in a May 2015 rating decision that awarded service connection for lumbar strain (claimed as residuals of back disorder, to include thoracic and lumbar spine disorders), with an effective date of December 31, 2008, has been raised by the record, but has not been adjudicated by the Agency AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's remand, numerous VA medical records were associated with the claims file.  A review thereof shows that the Veteran is in receipt of regular healthcare from the Eisenhower Army Medical Center, Fort Gordon, GA.  However, no records have been requested from this custodian.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (c)(2).  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the AOJ should attempt to obtain records from the Eisenhower Army Medical Center, after securing any necessary release from the Veteran.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, and after securing any necessary release from the Veteran, the AOJ should attempt to obtain records from Eisenhower Army Medical Center.  The Veteran should also be asked to authorize the release of any other outstanding non-VA treatment records relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




